Citation Nr: 9917558	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  94-44 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back disability and, if so, whether all the evidence both old 
and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty to August 1984 to June 
1990.

The Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO) previously denied service connection for 
a chronic low back disability in a February 1991 rating 
decision.  He was notified of these adverse determinations 
and of his procedural and appellate rights by VA letter dated 
March 1, 1991.  However, the veteran did not initiate an 
appeal within one year of this notification, and the February 
1991 rating decision became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302 (1998).

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from December 1993 and July 1994 rating 
decisions of the Montgomery VARO, which reopened, but denied, 
entitlement to service connection for a chronic low back 
disability and an increased (compensable) disability rating 
for residuals of a fracture of the right ring finger (major), 
respectively.  The veteran offered testimony as to these 
issues at personal hearings before the local Hearing Officer 
(HO) in August 1994 and March 1995; the HO confirmed and 
continued the denial of the benefits sought by decisions and 
statement of the case and supplemental statements of the case 
(SSOC) issued in January and June 1995.  The Board remanded 
this case for additional development in August 1996.  
Following partial compliance, this case has been returned to 
the Board for appropriate disposition.  By decision issued in 
August 1998, the Board denied entitlement to an increased 
(compensable) disability rating for the veteran's residuals 
of a fracture of the right ring finger (major).  The 
veteran's low back claim was again remanded to the RO for 
additional evidentiary development.  Following compliance, 
the RO confirmed and continued the denial of the veteran's 
claim seeking entitlement to service connection for a low 
back disorder in a March 1999 SSOC.

As noted above, the veteran's low back claim is the subject 
of a prior final denial.  Although the RO reopened the claim, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in a 
matter such as this the Board has a legal duty to consider 
the issue of whether new and material evidence has been 
submitted to reopen the claim regardless of the RO's actions.  
See Barnett v. Brown, 8 Vet. App. 1 (1995).  Furthermore, if 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Accordingly, the Board has 'restyled' the issue on appeal as 
that delineated on the title page of this decision.     


FINDINGS OF FACT

1.  The veteran's service medical records (SMRs) indicate 
that veteran was treated on occasion for low back pain 
secondary to a fracture of the L3 transverse process.

2.  The veteran failed to report for his scheduled January 
1991 VA examination.

3.  Service connection for a low back condition was denied in 
a February 1991 rating decision, which noted that 'evidence 
[failed] to show that the veteran's [in-service] low back 
[pain] was [anything] more than acute and transitory in 
nature in the absence of a current VA examination.'  The 
veteran was apprised of his procedural and appellate rights 
by letter from the VARO, dated March 1, 1991.  However, a NOD 
was not received within the one-year appeal period. 

4.  The evidence added to the record subsequent to the 
February 1991 rating decision and pertaining to his low back 
condition include: VA and private treatment records, as well 
as the veteran's own statements and testimony on appeal.

5.  The veteran's recent VA and private treatment records 
show that he currently manifests a chronic low back disorder.

6.  Evidence submitted since the February 1991 RO decision, 
when viewed in the context of the entire record, bears 
directly and substantially upon the issue at hand as it not 
only supports the reopening of the veteran's claim, but also 
the grant of service connection for a chronic low back 
disability.


CONCLUSIONS OF LAW

1.  The February 1991 RO decision denying service connection 
for a low back condition is final.  38 U.S.C.A. §§ 7105 (West 
1991); 38 C.F.R. § 3.104 (1998).

2.  Evidence submitted since the February 1991 decision 
denying entitlement to service connection for a back disorder 
is new and material, and the veteran's claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).

3.  A chronic low back disability was incurred in service.  
38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.200, 20.302 (1998).  Where a final RO decision 
existed on a claim, that claim may not be thereafter reopened 
and allowed, and a claim based upon the same factual basis 
may not be considered by the Board.  38 U.S.C.A §  7104(b) 
(West 1991).  The exception is that if new and material 
evidence is presented or secured with respect to the claim, 
the Secretary shall reopen the claim and review the former 
disposition.  See 38 U.S.C. §§  5108, 7104.  The U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).a; 
see also Fossie v. West, 12 Vet. App. 1 (1998).

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans v. Brown, 9 Vet. App. 273 (1996), the 
Court explained that in order to reopen a previously and 
finally disallowed claim (whether decided by the Board or an 
RO), there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.

Applying the Court's instruction to the instant case, it is 
again noted that the veteran's low back claim was last 
considered by the RO in the February 1991 determination.  
Therefore, the Board's analysis of the evidence submitted for 
the purpose of reopening this claim must include a review of 
all of the evidence submitted subsequent to the February 1991 
RO determination.

The evidence of record at the time the RO considered this 
issue in February 1991 consisted of the veteran's service 
medical and personnel records.  A review of these records 
reveals that the veteran had a normal clinical evaluation of 
the spine on enlistment examination in June 1984.  On March 
12, 1990, however, the veteran was seen with a two-month 
history of low back pain.  The veteran stated that he was in 
a '113 track' when another one hit him.  He noted that the 
pain had become worse over the prior 3-days.  Examination of 
the veteran revealed a diagnosis of probable low back pain 
(LBP) secondary to lifting daughter.  The veteran returned 
for follow-up treatment on March 14, 1990, at which time he 
stated that there was a little improvement when walking.  
However, there was still some soreness while bending.  He was 
referred to the Physical Therapy Clinic (PTC) for continued 
treatment.  An April 1990 PTC record shows that the veteran 
was treated for continued LBP.  Significantly, this record 
further noted that there was x-ray evidence of a fracture of 
the L3 transverse process.  The veteran was thereafter placed 
on temporary profile for his LBP, which was noted to be 
slowly improving.  There was no further mention of the 
presence of a low back disorder in service.  The record 
reflects that the veteran waived his right to a final 
separation examination in June 1990.

In conjunction with his 'original' service connection claim, 
the veteran was scheduled for VA examination in January 1991.  
He failed to report.

Evidence submitted since the February 1991 denial of service 
connection for a low back condition included VA outpatient 
treatment records developed between October 1993 and February 
1994 which show treatment on occasion for low back pain.

The veteran also testified at a hearing before the local HO 
in August 1994.  The veteran stated that he was riding in a 
'track,' which was hit by a 'duce and a half.'  He was 
thereafter treated, X-rayed and he was given some medication.  
He noted that he waived his discharge physical because his 
physical therapist advised him to do so.  The veteran further 
noted that he was treated by a private doctor immediately 
after service, but had to discontinue treatment for monetary 
reasons.

In September 1994, the RO receive a copy of an August 1992 
statement of Kendall Black, M.D.  The letter was addressed to 
the local Florida Office of Workers' Compensation and 
revealed, in pertinent part, that the veteran had been 
examined earlier that month with a history of back injury on 
February 26, 1986 while at an Army depot.  He apparently 
sustained a compression fracture at L1.  He apparently 
returned to work and ultimately has been off work since 1987.  
In addition, the veteran stated that he sustained another 
compression fracture at L3 in December 1991.  On the basis of 
the examination and a review of the information furnished, 
Dr. Black opined that the veteran had a history of 
compression fracture at L1 with less than a 25 percent 
compression of the vertebral body.  There was no indication 
that the veteran had residual nerve root compression on 
clinical examination or tests performed.  There was no 
indication that the veteran had a compression fracture at L3, 
as he indicated, that occurred in December 1991.  Dr. Black 
noted that it would seem that the veteran's symptoms are 
reflective of osteoarthritis of the lumbar spine with chronic 
mechanical low back pain.

VA treatment records developed between July 1994 and March 
1995,include a hospital summary, show that the veteran was 
admitted for evaluation of low back pain to the left leg in 
July 1994.  On admission, he was noted to have a positive 
straight leg raise on the left.  A myelogram of the lumbar 
spine revealed minimal annular bulges of L2-3 and L3-4, as 
well as a mild annular bulge at L4-5.  There was no evidence 
of disc herniation.  Inasmuch as there was no surgical lesion 
found, the veteran was released and told to return for 
follow-up care.  The veteran was thereafter treated on 
occasion for low back pain.

The veteran reiterated his contentions at a personal hearing 
before the HO in March 1995.

In October 1998, the Goodland Regional Medical Center advised 
VA that it had no records pertaining to treatment of the 
veteran on or about 1990.

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, the Board finds that 
the veteran has submitted new and material evidence such as 
to reopen his claim for service connection for a low back 
condition.  The veteran's claim for service connection was 
previously denied because he failed to report for VA 
examination which, in light of his in-service injury, was 
apparently scheduled in order to determine whether he still 
manifested a low back disability.  Consequently, it is 
manifest that the 'new' clinical records reflecting findings 
of a low back disorder, which are now of record, bear 
directly and substantially upon the instant matter and are so 
significant that they must be considered in order to fairly 
decide the merits of this claim.  Therefore, the Board finds 
that new and material evidence has been submitted with regard 
to the veteran's claim for service connection for low back 
condition, and the claim is hereby reopened.

Having reopened the claim for service connection for a low 
back condition, a de novo review of all the evidence, both 
'old' and 'new,' for purposes of determining whether the 
veteran is, in fact, entitled to service connection is 
indicated.  In this regard, the Board notes that the veteran 
will not be prejudiced by initial consideration of this issue 
by the Board as, for the reasons set forth below, his claim 
is granted.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  It requires that the veteran 
have a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Initially, it is noted that the liberalizing evidentiary 
standards set forth in 38 U.S.C.A. § 1154(b) (West 1991) and 
its corresponding regulatory section, 38 C.F.R. § 3.304(d) 
(1996), are not applicable in this case as there is no 
evidence that the veteran ever engaged in combat with the 
enemy.

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the asserted in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting the definition of a well-
grounded claim set forth in Caluza).

Alternatively, the third Caluza element can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Also, in the case of a 
disease only, service connection may be established by (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period and (2) present disability from it.  
Savage, 10 Vet. App. at 495.  With regard to a showing of a 
chronic disability in service, the Court concluded in Savage 
that chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period."  
Id.

Having reviewed the veteran's entire claims folder, the Board 
is satisfied that service connection is warranted.  Indeed, 
the veteran's SMRs show that he manifested chronic LBP 
secondary to a fracture of the transverse process of L3 
(shown by X-ray evidence) secondary to a low back injury 
incurred in the months just prior to final discharge from 
military service.  Although the veteran's immediate post-
service private treatment records are unavailable and he 
failed to report for his scheduled VA examination in January 
1991, the Board notes that the applicable regulation requires 
'continuity of symptomatology,' not 'continuity of 
diagnoses.'  Although Dr. Black's statement suggests that the 
veteran filed a claim with the Office of Workers' 
Compensation in Florida, Dr. Black was unable to find any 
clinical evidence of a compression fracture as described by 
the veteran.  Therefore, the Board finds that this medical 
statement, standing alone, does not present such clear 
evidence of an intercurrent cause as to dissociate the 
veteran's current low back disorder from his active military 
service.  See 38 C.F.R. § 3.303(b) (1998).

In view of the foregoing, the Board concludes that the 
elements needed to establish service connection for a low 
back condition, as set forth in Caluza and Savage, are met.  
Therefore, according reasonable doubt in favor of the 
veteran, service connection for a low back condition is 
granted.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).


ORDER

New and material evidence has been submitted to reopen the 
claim, and service connection for a chronic low back 
condition is granted.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

